[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO DISMISS SECOND COUNT
As to the $16,500 deposit money, this court in CV91 03912345, Memorandum of Decision pp. 10 et seq., has ruled CT Page 11648 that the money is an asset of the estate. The court did not reach the underlying merits of the plaintiff, Rosalie Benny Zanoni's claim since in effect the court held she had not effectively asserted that claim under probate court and appellate procedure. The ruling was made in a declaratory judgment action brought by the plaintiff. That decision of the court can certainly be appealed and if wrong can be overturned. However, that decision was made by the superior court not probate court so that no appeal lies presently from that court since not it but the superior court has determined the status of the monies. Therefore the plaintiff is not an aggrieved party with standing to appeal from the probate court.
Also, the fact that monies were paid out of this account even if such actions were improper and unauthorized which the court will not rule on, gives no right for the plaintiff to appeal to the superior court requesting the monies be turned over to her in their entirety. The court makes this decision as to the merits of the claim. Also the nature of the basis of the claim indicates the court has no jurisdiction to hear it since the paying out of a portion of these monies by the probate court did not raise the issue of a right to appeal as to the status of that money.
Corradino, J.